


EXECUTION COPY


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”), by and between Avon Products, Inc. (the
“Corporation”) and Andrea Jung (the “Executive”), is dated as of October 4,
2012. Any capitalized terms used herein without definition have the meanings
assigned to such terms under the Employment Agreement between the Corporation
and the Executive dated as of December 13, 2011 (the “Employment Agreement”).


WHEREAS, the Executive is currently employed by the Corporation as its Executive
Chairman pursuant to the terms of the Employment Agreement;


WHEREAS, as a result of the successful transition of duties to the Corporation's
new Chief Executive Officer since her commencement of employment on April 23,
2012, the Corporation and the Executive have agreed to adjust the scope of the
Executive's position and duties for the duration of the Executive's Employment
Term; and


WHEREAS, the Corporation and the Executive have agreed that the Executive shall
cease to serve as the Corporation's Executive Chairman and resign from the Board
effective as of December 31, 2012, and the Executive shall thereafter remain
employed by the Corporation as a Senior Advisor for the duration of the
Employment Term;


NOW, THEREFORE, the Corporation and the Executive hereby agree as follows:


1.    Transition of Duties; Senior Advisor Role. Section 3 of the Employment
Agreement is hereby amended to add a new clause (c) thereof to read as follows:


“(c)    Transition of Duties; Senior Advisor Role. Notwithstanding the forgoing,
the Executive shall cease to serve as the Corporation's Executive Chairman and
resign from the Board effective as of December 31, 2012 (the “Transition Date”).
Commencing on the Transition Date and continuing for the duration of the
Employment Term (the “Senior Advisory Period”), the Executive will remain
employed by the Corporation with the title of Senior Advisor. In her capacity as
Senior Advisor, the Executive will continue to assist the Board on matters
relating to the Corporation, as reasonably determined by the Board. During the
Senior Advisory Period, the Executive will report directly to the Board, and she
agrees to devote that portion of her business time to the business and affairs
of the Corporation as is reasonably necessary to fulfill her duties hereunder
(as determined in consultation with the Board), it being understood that the
Executive may engage in other business activities that do not conflict with
Section 12 of the Employment Agreement or the Executive's duties as Senior
Advisor to the Corporation.”


2.    Continuation of Salary, Incentive Compensation and Benefits. For all
purposes of the Employment Agreement, except as provided in this Paragraph 2 and
in Paragraph 3 below,


















--------------------------------------------------------------------------------




2




the Executive shall be treated as a continuing employee of the Corporation until
such time as her employment as Senior Advisor terminates for any reason and the
Executive will continue to receive her salary, incentive compensation
opportunities and, to the extent permitted under the terms of the Corporation's
employee benefit plans, employee benefits, each as set forth in the Employment
Agreement for the duration of the Senior Advisory Period. Without limiting the
generality of the foregoing, (i) the Executive's continued service as Senior
Advisor during the Senior Advisory Period shall be treated as continued
employment services for purposes of Executive's stock options and performance
restricted stock unit awards (including, without limitation, with respect to the
ability to grow into “retirement” treatment under the applicable awards based
upon continued service with the Corporation) and (ii) the Executive shall
continue to be eligible for coverage under the Corporation's medical plan and to
grow into eligibility for retiree medical coverage under the Corporation's
retiree medical plan during the period of Executive's continued services as
Senior Advisor hereunder. From and after the Transition Date, the reference to
“Executive Chairman” in Section 4(b) of the Employment Agreement shall be deemed
to refer to “Senior Advisor.”


3.    SERP Benefit; Section 409A. The Corporation and the Executive hereby
acknowledge and agree that, solely for purposes of Section 409A of the Code, the
Executive shall be deemed to incur a “separation from service” as of the
Transition Date and the timing of the payments to be made to the Executive under
the SERP and with respect to any other vested nonqualified deferred compensation
arrangements subject to Section 409A of the Code shall be determined
accordingly. For purposes of calculating the Executive's benefit amount under
the SERP as set forth in Section 6(g) of the Employment Agreement, the
Corporation agrees that the Executive will be treated as having been employed
with the Corporation through age 55 (i.e., September 18, 2013) and having
actually attained age 55 as of the Transition Date for all purposes under the
SERP (including, without limitation, for purposes of calculating any “Actuarial
Equivalent” benefit as defined under the SERP), provided that the Executive
remains employed as Senior Advisor through the SERP Payment Month (i.e., July 1,
2013) or becomes entitled to receive severance benefits under Section 6(d) of
the Employment Agreement in connection with a termination of her employment as
Senior Advisor prior to the SERP Payment Month . For the avoidance of doubt, in
such event (i) calculation of the Executive's entitlement under the SERP shall
be made using the same methodology that would have been applicable under the
Employment Agreement if the Date of Termination occurred on October 1, 2013 (the
first day of the month following the month in which Executive attained age 55)
and (ii) the Supplemental Retirement Allowance shall be calculated (based on the
assumptions described above) as of September 18, 2013 based on the Executive's
age of 55 on such date and discounted back to the SERP Payment Month using the
interest rate on 30-year Treasury securities for the month of November of the
prior calendar year (but not less than 5%).


4.    No Severance Triggered by Transition. The Corporation and the Executive
agree that the Executive's transition to the role of Senior Advisor on the
Transition Date will not be deemed to result in a termination of Executive's
employment without Cause by the Corporation or a Constructive Termination by the
Executive (and therefore will not trigger any severance payments to the
Executive). Additionally, the Corporation and the Executive agree that the term
“Constructive Termination” under the Employment Agreement shall be amended as of
the












--------------------------------------------------------------------------------






3




Transition Date to insert the following proviso at the end of Section
15(m)(D)(1) of the Employment Agreement:


“; provided, however, that from and after the Transition Date, the preceding
clause under this Section 15(m)(D)(1) shall instead be deemed to refer to a
demotion to a position below that of Senior Advisor.”


In the event that during the Senior Advisory Period the Executive's employment
is terminated by the Corporation without Cause, or the Executive terminates
employment due to a Constructive Termination (as amended hereunder), the
Executive shall remain entitled to receive the severance benefits provided under
Sections 6(d), (e) or (f) of the Employment Agreement, as applicable.


5.    Continuation of Employment Agreement. Except as stated herein, the terms
of the Employment Agreement shall continue in full force and effect.




IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the date first set forth above.




AVON PRODUCTS, INC.




By: /s/ Jeff Benjamin
Name: Jeff Benjamin
Title: Senior Vice President, General Counsel and Chief Ethics & Compliance
Officer




EXECUTIVE




/s/ Andrea Jung
Andrea Jung




